“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL DEBER CIUDADANO”

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato de
Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado por el
Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento
de Identidad Nacional N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N*
27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en Av. Las
Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará el ESTADO; y de la
otra parte VENA PERU S.A.C. identificada con R.U.C. N” 20507941304, inscrita en la Partida
Electrónica N* 11612539 del Registro de Personas Jurídicas a cargo de la Zona Registral N' IX —
Sede Lima, con domicilio en Av. José Pardo N* 601 Oficina 1301, distrito de Miraflores, Lima,
. debidamente representada por la señora Silvia Dedios Villaizan, identificada con Documento
E Nacional de Identidad N* 09167107, cuyo poder obra inscrito en el asiento CO00005 de la partida
registral antes citada, a quien en adelante se le denominará "EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director General de Mineria y la
Resolución Ministerial N” 449-2007-MEM/DM, publicada en el diario antes mencionado con
fecha 23 de septiembre de 2007, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 27 de Septiembre de 2007.

nm
ESTADO PERU.

Av. Las Artes Sur No. 260-Lima 41 Página 1 de 4
Teléfonos: (51-1)475-0065

www .minem.gob pe
e-mail:consultasdgm(Aminem gob.pe
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DEL DEBER CIUDADANO"

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN
Conste por el presente documento el Contrato de Inversión en Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería del
Ministerio de Energía y Minas, Ing. Oscar Alfredo Rodriguez Muñoz, identificado con Documento
Nacional de Identidad N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N*
27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará
“EL ESTADO”: y,

(ii) VENA PERÚ S.A.C. identificada con R.U.C. N” 20507941304, inscrita en la Partida
Electrónica N* 11612539 del Registro de Personas Jurídicas a cargo de la Zona Registral N* IX —
Sede Lima, con domicilio en Av. José Pardo N” 601, oficina 1301, distrito de Miraflores, Lima,
representada por la señora Silvia Cecilia Dedios Villaizan, identificada con Documento Nacional
de Identidad N* 09167107 cuyo poder obra inscrito en el asiento CO00005 de la partida registral
antes citada, a quien en adelante se le denominará “EL INVERSIONISTA”;

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N” 530-2002-EM, se
aprobó el modelo de Contrato de Inversión en Exploración.

1.4, A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 17 de mayo de 2007 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los beneficios
del régimen de devolución del Impuesto General a las Ventas e Impuesto de Promoción
Municipal al que se refieren la Ley N” 27623 y su Reglamento, los mismos que no surtirán efecto
de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en dichas normas.

Av. Las Artes Sur No. 260-Lima 41 Página 2 de 4
Teléfonos: (51-1)475-0065
Í X y
e-mail:consultasdgmminem.gob.pe
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DEL DEBER CIUDADANO”

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas en
la cláusula 1.1. por un monto de US$ 1'082,736.00 (Un Millón Ochenta y Dos Mil Setecientos
Treinta y Seis y 00/100 Dólares Americanos), en un plazo de dieciséis (16) meses contados a
partir del mes de septiembre de 2007 hasta diciembre de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 449-2007-MEM/DM, publicada en el Diario Oficial El
Peruano el 23 de septiembre de 2007, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo que
cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General de
Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que regulan la
presentación y aprobación de nuevos programas. De ser el caso, luego de la aprobación de las
modificaciones al Programa de Inversión, se procederá a adecuar el presente contrato mediante
addendum

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido en

— el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

Av. Las Artes Sur No. 260-Lima 41 Página 3 de 4
Teléfonos: (51-1)475-0065
www. minem.:
e-mail: consultasdgmAminem.gob.pe
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DEL DEBER CIUDADANO”

MINISTERIO DE ENERGÍA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento,

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de los
cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados a
partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los dos
primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto en
la Ley General de Arbitraje, aprobada por Ley N” 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula, serán
sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del

/ INVERSIONISTA,

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier cambio
de domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo domicilio,
surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 27 días del mes de septiembre de dos mil siete

o

la ¿Rorngve Z
EL ESTADO

Av. Las Artes Sur No. 260-Lima 41 Página 4 de 4
Teléfonos: (51-1)475-0065
veww.minem.
e-mail.consultasdgmEminem.gob.pe

EL INVERSIONISTA
qu pas
4
AA pd ps
pos a + ope a Lada
na ep Sen ap

==]
po. | Ñ
ES
E vio (e

NOIDVYO14X3 NA NOISYJANI 30 VWVUDONOYD
"D'V'S NUAd VNIA

I OXINV

O O
ANEXO 11

.  — — —_ _—_ o —_ A ———

A [DESCRIPCIÓN
0 | £207 13-200 | BROCAS CON PARTE OPERANTE DE CERMET

% NORMAS LEGALES

1] 007 13:00 | BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET
[12 | 8207139000 LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET
3 | 8207.16.10.00 | TRÉPANOS Y CORONAS EXCEPTO DE CEAMET

4 | 207 197100 [BROCAS DAMANTADAS EXCEPTO DE CERMET

'5 | 1207 192900 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS

16 | 8207 19.30.00 | BARRENAS INTEGRALES.

17 | ear 192000 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y
SONDEO

353925

- Trarmporte de personal. maquinaria. equipo, materiales y suministros necesaria para
 actridades de exploración y la consrucción de campamentos.
- Servicios mécicos y hospitalarios.

- Servico relacionados con la protección ambiental
- Servicios de sistemas e informática.

Sendo de coruncacioes Incupa comuncació aa! oli sat
¡Servicios de seguridad indus y contrancendios.

Sendcos de seguridad y vilancia de instalaciones y personal cperato.

- Servicios de separe

|- Sericis de rescate, ario

8 | 8207 9000.00 | LOS DEMÁS UTILES INTERCAMBIABLES
7 | BASUaT GO di [LAS DEMÁS, MÁGUIAS DE SONDEO O PERFORACIÓN |
AUTOPROPULSADAS.

5 | BAS0AG00O [LAS DEXAS, MIOUIAS DE SONDEO Y PERFORACIÓN |
¡EXCEPTO!

21] TAS IO 00 [BALANONES

22 | 6431433000 |LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O
PERFORACIÓN DE LA SUBPARTIDAS B430 41 U 8430.49
23 | 8517 81 00.00 | ESTACIONES BASE

[8517329000 [ER CONVERSIÓN y
O REGENERACIÓN DE VOZ, IMAGEN U OTROS!

35 | 0523402200 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR MAGEN
25 | 8523:4029.00 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

SAS A e e!
ENSAMBLADAS COM PESO TOTAL COM CARGA
| INFERIOR O IGUALA 4537 Y DIESEL

[28 [ 8705-20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN —|
eq ie” CÁMARAS.

> LABORATORIOS DE MEDICINA LEGAL O IDENTIFICACIÓN |
30 | 90110200 [MICROSCOPIOS ESTEREOSCOPICOS,

31 | 9011200000 [LOS DEMÁS PARA

(
Tan PETRDENTOS y APARATOS PARA IUVECACIÓN o)
133 | 9014.00 00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS OE NAVEGACIÓN
| 9015 10.00.00 | TELEMETROS.

35 | 901520.10.00 |TEODOUTOS

[55 [9015202000 [TAQUÍMETROS
37 | 9015300000 [NWELES

EAT Y APARATOS DE FOTOGRAMETRA |
ELÉCTRICOS O ELECTRÓNICOS
35 | 0015409000 |LOS!  YAPARATOS DE FOTOGRAMETRÍA|
ELECTOR OA
(20 | 901501000 [LOS INSTRUMENTOS Y APARATOS o)
ELECT EXCEPTO DE E

AU ROS EOI0Ó [LoS DEMAS Y APARATOS EXCEPTO
ELÉCTRICOS O ELECTRÓNICOS.
42 | 9015.90.00.00 [PARTES Y ACCESORIOS

OESTE os JE APARATOS E
EXCEPTO LAS MÁSCARAS DE SN

RANTE
ETT Y

lo asRLES

1
5 | A0030TD [LOS DES

minocyilcos.  hidrologicos,

Serácia de pareración diamantína yde cnadació reversa roo percuiva),

>. Servicios aeroopográfcos.

- Servia de nepretación muliespectra de imágenes ya sean saeltles 6 equipos
cserarareccrados

| Ensayos de labesaloro (análas de minerales. suelos, agua. ec).
b) Otros Servicios Vinculados a la Actividad de Exploración Minera.
Seicio de alojamiento y alimentación del parsonal cperatvo del Tur del Proyecto

|- Serio de asescría, consulria, estudis lcricos expeciales y auditorias destnados
las actividades de exploración minera.

Senscos de diseño. construcción, montaje ndustial,aláctico y mecánico, armado y|

desarmado de MAQUINAS y SQUpO necasaño para las actividades de la exploración

minera.

]

- Sordos de mapección. mantanimiento y reparación de maquinaria y equipo usizado|
an las actádades de exploración minera.

Alquier o arendamento rancia de maquinaría, vehiculos y equicos necesarios para
las actacades de exploración.

111633-1
RESOLUCIÓN MINISTERIAL
N? 449-2007-MEM/DM

Lima, 20 de setiembre de 2007
VISTO:

El Informe N* 093-2007-MEM-DGM/DNM de de
Dirección General de Minería;

CONSIDERANDO:

Supremo N* 082-2002-EF se
mento de la Ley N* 27623, modificada por
[oy 202 odiosa dicadlo va pl tre
General a las Ventas e Impuesto de Promoción Municipal
eS Binter pera aunar da (0x0 a

Que, el inciso c) del artículo 6” del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;
ori por Decreto Supremo N* 150-2002-EF se aprobó.

de los bienes y servicios cuya adquisición:
el derecho a la devolución definitiva del
o CAE 164 ANIMA O nubla de Proficicn
Que, el Ministerio de Economía y Finanzas ha remitido
el Oficio N* 277-2007-EF/15.01, diera 24 de exoslo
de 2007, indicando que no tiene observaciones respecto
a los bienes y servicios planteados por la administrada,
adjunto al Ci fgura el Aneño UNS que contiene la
nueva lista de bienes y servicios, los cuales coinciden con
los bienes y servicios aprobados por el Decreto Supremo
bare Iveco kultdedo gobier
tes arbol IN” 017-2007-EF de
acuerdo alo Inicado por la Superintendencia Nacional
de Administración INR RNTa MOT Oña N2IO2007-
'SUNAT-300000;

Que, Vena Perú S.A.C., mediante escrito N* 1690301,
solicitó al Ministerio de Energía y Minas la suscripción de
un Contrato de Inversión en Exploración, adjuntando.la

lista de bienes y servicios cuya adquisición le otorgará
O «a das
ler Promoción Municipal, durante la
se

N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- O O
cuya adquisición el derecho
Impuesto

de exploración, de acuerdo con el Anexo que forma parte”
integrante de la presente resolución ministerial.

Regístrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

des

O
353926 Y NORMAS LEGALES PR

ANEXO: R.M. N* 449-2007-MEM/DM
1. BIENES

¡iaál NACIONAL acti
TT 2508 10.00.00 |BENTONITA
7 SERIO | PREPARACIONES PARAFLDIOOS OE PERFORACIÓN DE POLOS |

3) 382690 50.00 | PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA
4] wen 109000 [CALZADO DON PUNTERA METÁLICA DE PROTECCIÓN |
5 6506 100000 [CASCOS DE SEGURIDAD

[| EB0000O | SRP TRECAS PARA PERFORACIÓN E ACEROS ALADO

EF PERE Us ERERTOODAE

| 7304230000 |LOS DEMAS TUBOS DE PERFORACIÓN

[ER 15 1000 ]TAEANOS Y CORONAS CON PARTE OPERANTE DE CERMET

10 8207 1320.00 | BROCAS CON PARTE OPERANTE DE CERMET

[41 8207 133000 | BARRENAS INTEGRALES CON PARTE OPERANTE OE CERMET |

12] 8297139000 [LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET.

[33] RROTTE TODO | TAEPNOS Y CORONAS EXCEPTO DE CERNET

¡8007152550 [BROCAS DIAMANTADAS EXCEPTO DE CERMET.

1 15/6207 1929.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS.

161 6207 193000 [BARRENAS INTEGRALES

37) 8207193000 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y
[SONDEO

16] 8207 915000 [LOS DEMÁS ÚTILES INTERCAMBIABLES

+ Servicios de perforación diamanin y de CECURCIÓN reversa (700 percurva)
| Sarvcos seroticogrifcos.
¡- Servicios de interpretación mullespectal de imágenes ya sean sarslies o equipos

.- Ensayos de itoratoo (ends de mineras, suelos agua et)

b) Otros Servicios Vinculados ala Actividad de Exploración Minera

- Servicio de alojamiento y alementación del personal cperato de Tluar del Proyecto

- Servicio de asesoría. consultoria, estudios técnicos especiales y autoras destinados |
2 las actvdades de exploración mera.

- Servcion de diseño, construcción, montaja indus, láctico y mecdrnco, armado y |
desarmado de maquinarias y equipo necesario para las aciveaces de la expiración |
minera.

- Servicios de mipección, mantenimiento y reparación de maqunara y equipo ullizado
on las actividades de exploración minera.

- Alquier o arrendamiento fnanciero de maquinaria. vehiculos y equpos necesaros para.
las actuados de exploración

= Transporte de personal, maquinaria. aquio, materiales y suminisvos necesaros para.

 camparmenios

- Servicios de comunicaciones, incluyen comunicación radial. Italia salta
- Servicios de seguridad industria y contrancendos.

Servicios de seguridad y vplancia de instalaciones y personal operativo
Serios de seguros.

- Servicios de rescate, moro,

19] BA30 410000 [LAS DEMÁS, MÁQUINAS DE SONDEO O PERFORACIÓN |
'AUTOPROPULSADAS

lol baaa] DEMÁS. MÁGUNAS DE SONDEO Y PERFORACIÓN |
EXCEPTO AUTOPROPULSADAS.
77 3143 10.00 [BALANCINES

[2] 6431439000 ]LAS DEMÁS, PARTES DE LAS MÁQUINAS DE SONDEO O
PERFORACIÓN DE LA SUBPARTIOAS 5430.41 U $490.48
5] ESTE 0000 [ESTACIONES BASE

24] 8517.82: 9000 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y |
TRANGMISÓN O REGENERACIÓN DE VOZ, MAGEN U OTROS

28] 8523.40 2200 | SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN
[O IMAGEN Y SONIDO.

261 862340 2800 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.
parerao CORE PROP SE ENCENDOO FOR :

EE UE ZIODDO | CAMIONES AUTOMÓVILES PARA o
| vO0E ODO: [CANAS ESPEALES PARA FOTOGRAFÍA SUBMARINA O|

30, 9011 10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS

31] vO 200000 [LOS DEMÁS” MICROSCOPIOS PARA FOTOMICROGRAFIA |
|CINEFOTE

327 9014 2000.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O
JESPACIAL (EXCEPTO LAS

[35] 014800070 |LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN

| BOEDO | TELEMETROS.

35] 018201000 |TEGOOUTOS

35] 5015202000 | TAQUÍMETAOS.

[El alicicanoccd |

[7 RQIESO 0000 [NVELES

¿[3 mono | ISTADAENDOS. Y APARATOS DE

-ÉCTRICOS O ELECTRÓNICOS.

36] GOTEA0 9000 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE

1 ¡EXCEPTO ELÉCTRICOS O ELE!

40) 8015.80-10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O

[ELECTRÓNICOS EXCEPTO DE

ANT W0TEBOSONO [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO!
Ll ELÉCTRICOS O ELECTRÓNICOS
[WE] 9015900000 | PARTES Y ACCESORIOS >]
[43] s00000.00.00 [LOS DEMÁS APARATOS RESPRATORIOS Y MASCARAS
| ANTIGÁS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN

| MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE

| 07000 [ESPEC Y
ESPECTRÓONAFOS QUE UTILICEN RADIACIONES ÓPTICAS

FrsTansaan ios cas OS. APARATOS PARA MEDOA|
O CONTROL DE 1 INTENSIDAD, RESISTENCIA O
l POTENCIA, SIN DISPOSITIVO REGISTRADOR.

Il. SERVICIOS
1) Servicios de Operaciones de Exploración Minera.
Topogáficos y geoctscos.

Geciogicos y geclbcnicos (mctoye patrgrácos, mmermpálicos, hiórógicos,
rastiucn lotagamética.fotorañas sbreas, mecánica de rocas)
| Seracos gecliacos y quequímeos (incluye ensayos)

111633-2

JUS

Conceden indulto por razones humani-
tarias a interna del Establecimiento
Penitenciario Chorrillos 1

RESOLUCIÓN SUPREMA
N*157-2007-JUS

Lima, 22 de setiembre de 2007

Vista la recomendación favorable de la Comisión de
Indulto y Derecho de Gracia por Razones Humanitarias y
Conmutación de la Pena, en razón a:

CONSIDERANDO:

Que, conformidad con el artículo 1? de la
E Pola del Perú, la defensa de la persona
humana y el respeto de su dignidad son el fin supremo de

la sociedad y del Estado;

Que, LLOPIS RODRIGUEZ, ROSA, se encuentra
Interna en el Establecimiento Penitenciario de Mujeres
Chorrillos - 1;

Que, el artículo 139* inciso 22) de la Constitución
Política de 1993, Pa que el régimen Lira

reeducación, rehabilitación

2006, emitido por la Dra. Lam del Hospital
[plagiado impresión

Bacteriana en válvula protésica
terminal, sífilis secundaria
y hepatitis B, pora positivo, antígeno australiano
negativo;

Médico N* 500-INPE/16-

Que, de al informe
291:ASP de fecha 27 de diciembre del 2008, emitido por el
Establecimiento PenitencieriodeChorrilos!,lamencionada
interna ha Endocarditis Bacteriana
de Válvula Mitral , hepatitis B, anticore positivo y
no negativo, secundaria, además
de enfermedad en

fase terminal;

Que, el Informe Médico de fecha 3 de enero de
2007, emitido por el Dr. Carlos Maestres Lucio, consultor
E A O, e MO

Cardiovasculars Barcelona, , detalla los
A a de Elric (o us
destaca, enfermedad en fase terminal;

“AÑO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”

“AÑO DEL DEBER CIUDADANO"

AS
Rd
NY

MINISTERIO DE ENERGÍA Y MINAS

ANEXO III
VENA PERU S.A.C.
CONCESIONES MINERAS
ITEM NOMBRE DE CODIGO UNICO HECTAREAS
CONCESION

1 AZULCOCHA XXXIII 010078805 200

2 TANTAR 010022004 100

3 TANTAR 1 010035705 400

0
CS

MINISTERIO DE ENERGÍA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y VENA PERU S.A.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería, ingeniero Víctor Manuel Vargas Vargas, identificado con Documento
de Identidad Nacional N” 08212064, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto
Supremo N” 082-2002-EF, a quien en adelante se denominará el ESTADO; y,

(ii) La empresa VENA PERU S.A., con Registro Único de Contribuyente N*
20507941304, inscrita en la partida electrónica 11612539 del Registro de
Personas Jurídicas, Zona Registral N” IX, Sede Lima, de la Superintendencia
Nacional de los Registros Públicos, con domicilio en Av. José Pardo N* 601,
oficina 1301, Miraflores, representada por Luis Felipe Morán Gandarillas
identificado con Documento Nacional de Identidad N* 08193157, cuyos
poderes obran inscritos en el asiento B00013 de la referida partida electrónica,
en adelante EL INVERSIONISTA, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 27 de setiembre de 2007. En dicho contrato EL INVERSIONISTA
se compromete a ejecutar inversiones en exploración por un monto de US$ 1'082,736.00
(Un Millón Ochenta y Dos Mil Setecientos Treinta y Seis y 00/100 Dólares Americanos) en
un periodo comprendido entre setiembre de 2007 y diciembre de 2008, en tres (03)
concesiones mineras.

EL INVERSIONISTA mediante escrito N* 1833398 de fecha 31 de octubre de 2008
ha solicitado la modificación de su Programa de Inversión con la finalidad de extenderlo
hasta el 31 de diciembre de 2009, ampliar el número de derechos mineros y ampliar el
monto total de la inversión comprometida.

La Dirección General de Minería, por Resolución N* 03-2009-MEM-DGM/CONT,
de fecha 11 de mayo de 2009, sustentada en el Informe N” 235-2009-MEM-DGM/DPM,
aprobó la modificación y ampliación del Programa de Inversión en Exploración de VENA
PERU S.A. por la suma de US$ 2'806,200,00 (Dos Millones Ochocientos Seis Mil
Doscientos y 00/100 Dólares Americanos) para el periodo comprendido entre noviembre
de 2008 hasta diciembre de 2009, con lo cual la inversión total asciende a US$
3'809,921.00 (Tres Millones Ochocientos Nueve Mil Novecientos Veintiuno y 00/100
Dólares Americanos), para el periodo comprendido entre setiembre de 2007 y diciembre

- de 2009.

pe
E]

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en
Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y Anexo lll del
Contrato de Inversión en Exploración suscrito con fecha 27 de setiembre de 2007.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula 1.1 por un
monto de US$ 3'809,921.00 (Tres Millones Ochocientos Nueve Mil Novecientos Veintiuno
y 00/100 Dólares Americanos), en un plazo de ventiocho (28) meses contados a partir de
setiembre de 2007 hasta diciembre de 2009.”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las
inversiones correspondientes desde setiembre de 2007 a diciembre de 2009, ascienden a
la suma total de US$ 3'809,921.00 (Tres Millones Ochocientos Nueve Mil Novecientos
Veintiuno y 00/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo lll del Contrato de Inversión en
Exploración.

El Anexo Ill del Contrato de Inversión en Exploración adjunto se modifica en el
sentido de considerar que EL INVERSIONISTA es titular o cesionario de cuarenta y siete
(47) concesiones mineras, de acuerdo a la relación detallada en el mismo.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 27 de setiembre de 2007 se mantienen vigentes, en tanto
no contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 20 días del mes de mayo de 2009.

EYESTADO ERSIONIS
Tae Sia
VA UPA A O |
sooIboIpIy "sooyrIDeauns “s0oyy bog2d sÁnpu) soomogiosB A soaoyoso]

6002 3Y8IW3IDIO Y 8007 JYSINJIAON OCOIYSIA 13 N3 “VS UId VNJA VSINIMN

H9VIINOS3 A VHIOIINZV “VINVEO VI SOLOJAOYA SOT 30 NOIOVUO1dX3 N3 SINOISYZANI 30 VAVYDONOYO 130 TVS LSIMIYL NAMNSIY
loN OX3NV
ANEXO N” HI

PROPIEDADES MINERAS DE VENA PERÚ S.A.

1 |Tantar 010022004 100,00
2 [Tantarl 010035705 400,00
3 |ColparI 010055907 800,00
4 | Casquin 1 010055807 300,00
5 [Peña Negra 1 010056007 1 000,00
6 —|Sorpresota 93-3 010098793 300,00
7 [Azulcocha XXXIII 010078805 200,00
8 [Azulcocha XXVII 010367403 33,44
9 —[Azulcocha XXVI 010367503 168,30
10 | Azulcocha XXV 010367603 23,69
11 | Azulcocha XXIV 010367703 18,83
12 [| Azulcocha XXIIL E 010367803 139,80
13 | Azulcocha XII 010367903 33,85
14 | Azulcocha XXI 010368003 200,00
15 —[Azulcocha XXX 010008904 400,00
16  [Azulcocha XXXI 030006404 300,00
17 — | Azulcocha XXIX 010368604 200,00
18 | Azulcocha XXXIL 010025105 100,00
19 | Azulcocha XXVIIL 010009304 323,34
20  |Azulcocha L 010207305 700,00
21 | Azulcocha MR 010100605 400,00
22 | Amulcocha MR2 010100405 200,00
23 | Azulcocha MRÍ 010100705 200,00
24  [Azulcocha XXXV 010107005 300,00
25  |Azulcocha XXXVI 010107205 200,00
26  [Azulcocha XXXVIL 010107105 500,00
27 | Azulita 010109204 6,52
28  [Azulcocha XLI 010236506 100,00
29 | Azulcocha XL 010236606 600,00
30 [Cosmos Azul a 010322306 200,00
31 | Azulcocha XLV 010262207 200,00
32 [San Luis Primero 010228798 100,00
33  [Esqhilache Volveremos 1 010127507| 800,00
34 | Esqhilache Volveremos 2 010127607 900,00
35 |Esqhilache Volveremos 3 010127707 900,00
36  [Esqhilache Volveremos 4 3 010127807 1.000,00
37 —|Esqhilache Volveremos 5 010127907 1.000,00
38  [Esqhilache Volveremos 6 010128007 1.000,00
39 | Esqhilache Volveremos 7 010128107 1.000,00
40  [Esqhilache Volveremos 8 010128207 | 1.000,00
41 —[Esqhilache Volveremos 9 010128307 1.000,00
42 — | Esqhilache Volveremos 10 010128407 1.000,00
43 —|Esqhilache Volveremos 11 010128507 800,00
44 | Esqhilache Volveremos 12 010247207 600,00
45 | Andamarca 1 010251507 1.000,00
46 [Ana María II . 010350807 200,00
47 [Ana María IX y 010350707 1.000,00

